Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6 of applicant arguments, filed 05/31/2022, with respect to the previous 112 rejection have been fully considered and are persuasive.  The previous 112 rejection has been withdrawn. 

Applicant’s arguments, see pages 7-9 of applicant arguments/remarks, filed 05/31/2022, with respect to previous prior art rejections of the independent claims have been fully considered and are persuasive.  The prior art rejections of the independent claims have been withdrawn. Please see below for further details.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 14, the closest prior art is considered previously cited Banerjee (“Reduced Field-of-View DWI with Robust Fat Suppression and Unrestricted Slice Coverage Using Tilted 2D RF Excitation”). In Bannerjee, Equations 1-5 deal with un-tilted RF pulses. Starting with equations 6+, Bannerjee discloses how to determine a tilt angle for an RF pulse. In equation 7, the minimum tilt angle is determined. This tilting angle is not determined from the frequency offset of off-resonant tissue potentially present. The claimed invention teaches a frequency offset of (a potentially present) off- resonant tissue is first determined. An allowed maximum position shift of the off-resonant tissue along a slice selection direction is then determined. Lastly, a rotation angle is determined which leads to the allowed maximum shift. A goal of the claimed invention is to yield a constant allowed maximum position shift across different protocol settings, which is a problem neither disclosed or suggested by Banerjee.
Therefore, Bannerjee does not teach “determining a set of image sequence parameters of the imaging sequence; determining a frequency offset of off-resonant tissue potentially present in the object under examination; determining an allowed maximum position shift of the off-resonant tissue along a slice selection direction; determining the rotation angle which leads to the allowed maximum shift for the off- resonant tissue based on the determined set of image sequence parameters; and providing the determined rotation angle to the MR imaging system to allow the MR imaging system to generate the MR image using the determined rotation angle in the imaging sequence.” Claims 1 and 14 are above the prior art. Claims 2-13 are considered allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896